COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Xochytl Greer v. Wesley Michael Melcher
Appellate case number:      01-19-00287-CV
Trial court case number:    2017-41808
Trial court:                245th District Court of Harris County

        Appellant, Xochytl Greer, has filed a motion for review of the trial court’s order
sustaining the court reporter’s contest to appellant’s statement of inability to pay costs.
See TEX. R. CIV. P. 145(g)(1). Accordingly, we direct the trial court clerk to prepare and
file a supplemental clerk’s record containing:
           • Order on Contest to Petitioner’s Statement of Inability to Pay Costs, signed
             on May 3, 2019.
And, we direct court reporter, Douglas Faulin, (or the official or substitute court reporter)
to prepare and file a reporter’s record of the May 3, 2019 hearing on the contest to
appellant’s statement of inability to pay costs. See TEX. R. CIV. P. 145(g)(3).
       The supplemental clerk’s record and reporter’s record of the May 3, 2019 hearing
shall be prepared and filed without charge to appellant. See TEX. R. CIV. P. 145(g)(3).
The supplemental clerk’s record and reporter’s record of the May 3, 2019 hearing
are due to be filed in this Court no later than 14 days from the date of this order.
       It is so ORDERED.
Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: __May 21, 2019__




                                             1